DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered. 
Claim Status
Claims 19-22, 28-33, 47-54 and 57 are pending.  Claim 19 is amended. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 6/29/2022 with respect to the rejection of present claims 19-22, 51 and 53 under 35 U.S.C. 102 (a)(1) as being anticipated by DE202012005520 to Lister (“Lister”) have been fully considered, but they are not persuasive for the following reasons. 
Applicant contends that Lister does not teach the instantly claimed component of claim 19, having “a boundary surface of the plastic that contains the antimicrobial active substance comprises ions incorporated in stationary fashion wherein the antimicrobial active substance is non-releasable from the boundary surface of the plastic and creates an electrostatic charge, thus modifying the electrostatic properties of the plastic to prevent deposition and reproduction of microorganisms on at least the boundary surface wetted by the associated fluid without being released from the boundary surface when wetted by the associated fluid” (remarks, page 6 last para, to page 7, first paragraph). In this regard, Applicant argues that “Lister teaches active components are continuously released over a long period of time… These are not ions that are locally permanently fixed in the surface of the plastic component as is recited in amended claim 19” (remarks, page 7, second paragraph).
In response, as an initial matter, claim 19, as amended, recites “wherein the antimicrobial active substance is non-releasable from the boundary surface of the plastic…" However, upon careful review of the instant specification, there is no support in Applicant's originally filed specification for such exclusion/non-releasable (i.e., the antimicrobial active substance is non-releasable from the boundary surface of the plastic).  Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. MPEP 2173.05 (i). See rejection of claim 19 under 35 U.S.C. 112(a) below for detailed explanation.  Applicant's arguments are not persuasive because the argued feature of the amended claim 19 is not supported by the originally filed specification. The amended claim 19 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Further, Applicant's arguments have been fully considered, but they are not found persuasive for at least the following reasons. 
In response to Applicant’s argument that List at paragraph [0008] teaches “active components ... are continuously released over a long period of time”, the examiner disagrees with applicant’s characteristic of Lister.  The pointed passage of Lister at para [0008] should be read with the remainder of the Lister in its entirety.  Lister teaches at para [0012] that the antimicrobial agent is an integral part of the material and does not have to be applied as a sperate coating; Lister then teaches at para [0013] that even if the surface of the device is damaged by wear, since the antibacterial agent is disturbed in the rest of the plastic structure, and the antibacterial effect is not imparted. That is, active components/antimicrobial agents of Lister are continuously released even if the surface of the device is damaged overtime. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ions that are locally permanently fixed in the surface of the plastic component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instant claim 19 merely recites “a boundary surface of the plastic that contains the antimicrobial active substance comprises ions incorporated in stationary fashion….”  The instant claim 19 does not recite that “ions that are locally permanently fixed in the surface of the plastic component”, contrary to applicant’s assertion. 
With regard to the limitations of “a boundary surface of the plastic that contains the antimicrobial active substance comprises ions incorporated in stationary fashion…” of instant claim 19, it is noted that Lister teaches the inclusion in its plastic material of suitable antimicrobial active substance includes silver ions, zinc oxide (para [0021]), which are the same antimicrobial active substance as that of the instant application (see instant specification, para [0007], possible antimicrobial active substances include metal oxides, silver oxide, zinc oxide, and the like).  Lister also teaches the antimicrobial active substance/silver ions are mixed in the plastic material for the entire portion of its component/tank/container body (para [0012] [0013] [0021]), which is the same process employed as that of the instant application for incorporating the antimicrobial active substance to the plastic (see instant specification, para [0008], that “the plastic comprises an antimicrobial masterbatch that is mixed into the plastic”; and at para [0015], “…as a result of ions incorporated in stationary fashion, an electrostatic charge that acts in repelling fashion on the surface of cell structures of microorganisms that can have, locally externally, an electric charge of the same polarity as that of the ions incorporated into the plastic”).  
Thus, it is expected that the component/tank/container body of Lister would possess the same or similar properties as that of the instantly claimed component (i.e., that the boundary surface of the plastic that contains the antimicrobial active substance comprises ions incorporated in stationary fashion, wherein the antimicrobial active substance is non-releasable from the boundary surface of the plastic and creates an electrostatic charge, thus modifying the electrostatic properties of the plastic to prevent deposition and reproduction of microorganisms on at least the boundary surface wetted by the associated fluid without being released from the boundary surface when wetted by the associated fluid), because Lister teaches the same or similar antimicrobial active substance/silver ions, and teaches the same or similar process for incorporating the antimicrobial active substance/silver ions into the plastic material as instantly claimed. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112. 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-22, 28-33, 47-54 and 57 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 19, as amended, recites “wherein the antimicrobial active substance is non-releasable from the boundary surface of the plastic…" However, there is no support in Applicant's originally filed specification for such exclusion/non-releasable (i.e., the antimicrobial active substance is non-releasable from the boundary surface of the plastic).  Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. MPEP 2173.05 (i). It is noted that the instant specification describes at paragraph [0008], that “the plastic comprises an antimicrobial masterbatch that is mixed into the plastic”.  However, there is no disclosure or support anywhere in Applicant's originally filed specification that the antimicrobial active substance is non-releasable from the boundary surface of the plastic.  Claims 20-22, 28-33, 47-54 and 57 are rejected due to their dependency of claim 19, directly or indirectly. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 51, 53 and 57 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DE202012005520 to Lister (“Lister). 
Regarding claims 19, 51, 53 and 57, Lister teaches a component (Fig. 1, container 10) that is embodied to store or convey fluid (para [0002], the container 10 of Lister is to store and hold water, and considered as meeting the instantly claimed limitations of claim 53, i.e., being a water tank), wherein the component comprises, at least on its boundary surface wetted by an associated fluid during operation as intended (para [0002] [0009]), a plastic that contains an antimicrobial active substance (para [0003], [0008], [0021], the container 10 is mainly of plastic and further contains suitable antimicrobial substance such as silver ions, zinc oxide, which are the same antimicrobial substance as that of the instant application, meeting the claimed limitations of instant claims 51 and 57). 
Regarding the recitation of claim 19 “wherein a boundary surface of the plastic that contains the antimicrobial active substance comprises ions incorporated in stationary fashion, wherein the antimicrobial active substance is non-releasable from the boundary surface of the plastic and creates an electrostatic charge, thus modifying the electrostatic properties of the plastic to prevent deposition and reproduction of microorganisms on at least the boundary surface wetted by the associated fluid without being released from the boundary surface when wetted by the associated fluid”, the following is noted.  
Lister teaches that the suitable antimicrobial active substance includes silver ions, zinc oxide (para [0021]), which are the same antimicrobial active substance as that of the instant application (see instant specification, para [0007], possible antimicrobial active substances include metal oxides, silver oxide, zinc oxide, and the like).  
Lister teaches the antimicrobial active substance/silver ions are mixed in the plastic material for the entire portion of its component/tank/container body (para [0012] [0013] [0021]), which is the same process employed as that of the instant application for incorporating the antimicrobial active substance to the plastic (see instant specification, para [0008], that “the plastic comprises an antimicrobial masterbatch that is mixed into the plastic”; and at para [0015], “…as a result of ions incorporated in stationary fashion, an electrostatic charge that acts in repelling fashion on the surface of cell structures of microorganisms that can have, locally externally, an electric charge of the same polarity as that of the ions incorporated into the plastic”).  Thus, it is expected that the component/tank/container body of Lister would possess the same or similar properties as that of the instantly claimed component (i.e., that the boundary surface of the plastic that contains the antimicrobial active substance comprises ions incorporated in stationary fashion, wherein the antimicrobial active substance is non-releasable from the boundary surface of the plastic and creates an electrostatic charge, thus modifying the electrostatic properties of the plastic to prevent deposition and reproduction of microorganisms on at least the boundary surface wetted by the associated fluid without being released from the boundary surface when wetted by the associated fluid), because Lister teaches the same or similar antimicrobial active substance/silver ions, and teaches the same or similar process for incorporating the antimicrobial active substance/silver ions into the plastic material as instantly claimed. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.
Regarding the recitation of claim 19 in the preamble that the component is a “motor vehicle” component, it should be noted that when reading the preamble in the context of the entire claim, the recitation “motor vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the structural of the component of Lister is capable of performing the intended use to store water. 
Regarding claim 20, Lister teaches in its component, wherein the plastic is at least constituted from a plastic that is free of antimicrobial active substance (para [0003]), and from an antimicrobial masterbatch mixed into the active substance-free plastic (para [0012] [0015] [0016], the antimicrobial active substance masterbatch is separately mixed into the active substance-free plastic), meeting the claimed limitations. 
Regarding claims 21-22, in the component of Lister, wherein a wall of the component which comprises the boundary surface is constituted over its entire thickness from the plastic having an antimicrobial active substance (Fig. 2, para [0016], Lister teaches as one of its embodiment that the entire portion of its component/tank/container body is made of its plastic material having the antimicrobial active substance, since the entire component/tank body is made of mixture of the plastic and the antimicrobial active substance, the wall of such component constituted over the component’s entire thickness is made of the mixture of the plastic and the antimicrobial active substance, meeting the claimed limitations). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lister as applied to claim 19 above. 
The limitations of claim 19 are taught by Lister as discussed above. 
Regarding claims 28-33, Lister teaches its component (the container 10) is mainly made of suitable plastic (para [0003], [0008], [0021]), which encompasses thermoplastic such as polyolefin.  
It would have been obvious to one of ordinary skill in the art to modify Lister to select suitable plastic materials for its component, such as thermoplastic polyolefin, which would have predictably arrived at a satisfactory component that is the same as instantly claimed.  One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 47-50, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lister as applied to claims 19 and 51 above in view of CN100372599 to Chu (“Chu”, of the record). 
The limitations of claims 19 and 51 are taught by Lister as discussed above. 
Regarding claims 47-48 and 52, as discussed above in rejection to claim 19 and 51, Lister teaches the inclusion of suitable antimicrobial active substance such as zinc oxide (para [0003], [0008], [0021]).  Lister does not specifically teach using antimicrobial active substance zinc oxide coupled to a tracing substance in the specific manner as instantly claimed, wherein the tracing substance includes color pigment, a fluorescent pigment or ferromagnetic particles.  
Chu relates to core-shell type nanocomposite particles of magnetic particles and quantum dots in various applications, of which, Chu teaches takes magnetic particles as the core, and connects quantum dots to the surface of the magnetic particles through the coupling effect of polymers or small molecules to form core-shell nanometers of magnetic particles and quantum dots (para [0011]). Chu teaches the material coated on the surface of magnetic particles not only can be easily connected with biomolecules, but also can give more functions, such as labeling and tracing, antibacterial, anti-corrosion, disinfection and other functions (para [0005] [0011] [0020[-0022]).  Chu teaches the magnetic particles refer to ferric oxide (para [0010] [0011] [0025]), which are ferromagnetic particles, i.e. the same materials as the instantly claimed tracing substance meeting the claimed limitations of claim 48. The nanocomposite particles taught by Chu includes active substance/quantum dots substance (such as ZnO, para [0025]) coupled to a tracing substance and wherein the tracing substance includes ferromagnetic particles (para [0005] [0011] [0021[0022]), and are having antimicrobial, antibacterial properties (para [0007]), are considered as meeting the claimed limitations instantly claimed antimicrobial active substance coupled to a tracing substance. 
It would have been obvious to one of ordinary skill in the art to modify the component of Lister in view the teachings of Chu, to replace the antimicrobial active substance of Lister with the core-shell type nanocomposite particles of magnetic particles and quantum dots taught by Chu (which nanocomposite particles includes antimicrobial active substance coupled to a tracing substance/ferromagnetic particles), to provide an improved component with antibacterial and disinfection functions at the same time providing easy labeling and tracing functions as taught by Chu (para [0005] [0011] [0020]-[0022]), which would have predictably arrived at a satisfactory component that is the same as instantly claimed, in claims 47-48 and 52.
Regarding claims 49-50 and 54, Lister teaches its component (the container 10) is mainly made of suitable plastic (para [0003], [0008], [0021]), which encompasses thermoplastic such as polyolefin.  
It would have been obvious to one of ordinary skill in the art to modify Lister to select suitable plastic materials for its component, such as thermoplastic polyolefin, which would have predictably arrived at a satisfactory component that is the same as instantly claimed.  One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782